3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dolman et al. (U.S. 2009/0272580A1), in view of Vasques et al. (U.S. 2016/0273298A1) and Zhan et al. (U.S. 2007/0162235A1). 
Regarding claim 1, Dolman et al. disclose packoff pressure prevention system (see fig. 2 and refer to paragraph 0073), comprising: a packoff prevention sub (6, fig. 2): an internal pressure sensor (25b, fig. 2)  located in the packoff prevention sub to measure fluid pressure within a drillstring (9; see fig. 1, 2, and refer to paragraph 0037); an annular vent (27) located in the packoff prevention sub (see fig. 2) to, when open, enable fluid to escape from within the drillstring into an annulus (4; see fig. 1 and refer  a processor (31, refer to paragraph 0039: the electronics 31 may include a processor) located in the packoff prevention sub (6, see fig. 2) to receive pressure measurements from the internal pressure sensor (fig. 2 and paragraph 0039: pressure sensor 25b is connected to electronics 31 comprising the processor. The electronics 31 includes a memory for storing the measurement data and other information). 
Dolman et al. further disclose the the packoff prevention sub/valve sub (6) allow flow in one direction, either from the inside of the drill string to the annulus or from the annulus to the inside of the drill string (refer to paragraph 0036). 
However, Dolman et al. is silent to the annular valve being a one-way valve. 
Vasques et al. disclose a one-way valve (17, fig. 6) arranged in the tubular metal part (7) controlling the inlet of fluid from the inside of the well tubular structure so that the fluid is allowed to flow into the space but not out of the space during expansion (refer to paragraph 0119). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve sub of Dolman et al. to with a one-way valve, as taught by Vasques et al. for allowing fluid to flow in one direction from the inside of the drill string to the annulus. 
However, the combination of Dolman et al. and Vasques et al. fail to teach determine if the fluid pressure within the drill string rises a first threshold amount over a second threshold time and signal the annular vent to open based upon a determination 
Zhan et al. disclose an electronics (16, fig. 1) disposed in a wellbore tubing string (14, fig. 1) and receives measured data from upper and lower sensor (80, 90, refer to paragraph 0050). The electronics (16) monitor chamber (60) pressure sensor (80) to determine when the chamber pressure exceeds a predetermined pressure threshold and when this threshold crossing is detected, the electronics actuates bottom valve (50) to close, isolating the chamber from the formation (refer to paragraph 0067). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dolman et al. and Vasques et al. to include determining if the fluid pressure within the drillstring rises a first threshold amount over a second threshold time and signal the annular vent, using the processor, to open based upon a determination that the fluid pressure within the central bore rises to the first threshold amount over the second threshold time, as taught by Zhan et al. for the predictable result of facilitating automatic reduction of fluid pressure within the bore of the drilling string. 
Regarding claim 2, the combination of Dolman et al., Vasques et al., and Zhan et al. disclose all the features of this claim as applied to claim 1; Dolman et al. further disclose an annulus pressure sensor (25a) located in the packoff prevention sub (see fig. 2) to measure fluid pressure within the annulus (4, see fig. 1, 2 and refer to paragraph 0037).15  

Regarding claim 4-7, the combination of Dolman et al., Vasques et al., and Zhan et al. disclose all the features of this claim as applied to claim 1; Zhan et al. as previously discussed, disclose an electronics (16, fig. 1) disposed in a wellbore tubing string (14, fig. 1) and receives measured data from upper and lower sensor (80, 90, refer to paragraph 0050). The electronics (16) monitor chamber (60) pressure sensor (80) to determine when the chamber pressure exceeds a predetermined pressure threshold and when this threshold crossing is detected, the electronics actuates bottom valve (50) to close, isolating the chamber from the formation (refer to paragraph 0067)
However, the combination appear to be silent to the processor signals the annular vent to open if the fluid pressure within the drill string rises the first threshold amount over the second threshold time and if the pressure difference is above a third threshold amount, wherein the processor signals the annular vent to close if the 25pressure difference falls below a fourth threshold amount, wherein the processor signals the annular vent to close if the fluid pressure within the drill string falls below a fifth threshold amount30, wherein the first threshold and the second threshold are programmable.9  

Regarding claim 8, Dolman et al. disclose a method of preventing packoff pressure (see fig. 2 and refer to paragraph 0073), comprising: monitoring fluid pressure within a drill string (pressure sensor 25b measure fluid pressure within the drill string 9. See fig. 2 and refer to paragraph 0037) using an internal pressure sensor (25b, fig. 2), annular vent (27) and a processor (31; refer to paragraph 0039; the electronics 31 may include a processor) located in a packoff prevention sub (see fig. 2) to receive pressure measurements from the internal pressure sensor (fig. 2 and paragraph 0039: pressure sensor 25b is connected to electronics 31 comprising the processor. The electronics 31 includes a memory for storing the measurement data and other information). 
Dolman et al. further disclose the the packoff prevention sub/valve sub (6) allow flow in one direction, either from the inside of the drill string to the annulus or from the annulus to the inside of the drill string (refer to paragraph 0036). 

Vasques et al. disclose a one-way valve (17, fig. 6) arranged in the tubular metal part (7) controlling the inlet of fluid from the inside of the well tubular structure so that the fluid is allowed to flow into the space but not out of the space during expansion (refer to paragraph 0119). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve sub of Dolman et al. to with a one-way valve, as taught by Vasques et al. for allowing fluid to flow in one direction from the inside of the drill string to the annulus. 
However, the combination of Dolman et al. and Vasques et al. is silent to determine if the fluid pressure within the drillstring rises a first threshold amount over a second threshold time, the annular vent to open.
Zhan et al. disclose an electronics (16, fig. 1) disposed in a wellbore tubing string (14, fig. 1) and receives measured data from upper and lower sensor (80, 90, refer to paragraph 0050). The electronics (16) monitor chamber (60) pressure sensor (80) to determine when the chamber pressure exceeds a predetermined pressure threshold and when this threshold crossing is detected, the electronics actuates bottom valve (50) to close, isolating the chamber from the formation (refer to paragraph 0067). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dolman et al. and Vasques et al. to include determine if the fluid pressure within the drillstring rises a 
Regarding claim 9, the combination of Dolman et al., Vasques et al., and Zhan et al. disclose all the features of this claim as applied to claim 8; Dolman et al. further disclose measuring fluid pressure within the annulus using an annulus pressure sensor located in the packoff prevention sub (pressure sensor 25a. refer to paragraph 0037).  10  
Regarding claim 10, the combination of Dolman et al., Vasques et al., and Zhan et al. disclose all the features of this claim as applied to claim 9; however, the combination is silent to calculating a pressure difference between pressure in the drill string and pressure in the annulus.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Dolman et al., Vasques et al., and Zhan et al. before him or her, to have used the processor of Dolman et al. to calculate pressure difference between pressure in the drill string and pressure in the annulus for the predictable result of operating the valve to control fluid flow to the annulus.
Regarding claim 11-13, the combination of Dolman et al., Vasques et al., and Zhan et al. disclose all the features of this claim as applied to claim 10; Dolman et al. further disclose preprogramming parameters in the an actuator/processor to open and close the valve (27) when the programmed parameter are met (refer to paragraph 0041). 

It would have been obvious because one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Dolman et al., Vasques et al., and Zhan et al. before him or her to include signaling the annular vent to open if the fluid pressure within the drill string rises the first threshold amount over the second threshold time 15and if the pressure difference is above a third threshold amount, wherein directing the annular vent to close if the pressure difference falls below a fourth threshold amount, wherein 20adjusting the first threshold and the second threshold, for the purpose of design optimization to facilitate automatic control and reduction of fluid pressure within the bore of the drilling string during drilling operations. 
Regarding claim 14, Dolman et al. disclose a packoff pressure prevention sub (6, see fig. 2 and refer to paragraph 0073), comprising: an internal pressure sensor (25b, fig. 2) to measure fluid pressure within a drillstring (9; see fig. 1 and refer to paragraph 0037); an annular vent (27) to, when open, enable fluid to escape from within the drillstring into an annulus (4; see fig. 1 and refer to paragraph 0037); an annulus pressure sensor (25a) to measure fluid pressure within the annulus (4, see fig. 1, 2 and refer to paragraph 0037); a processor (31; refer to paragraph 0039: the electronics 31 may include a processor) coupled to receive pressure measurements from the internal pressure sensor and the annulus pressure sensor (fig. 2: paragraph 0039: pressure 
Dolman et al. further disclose the the packoff prevention sub/valve sub (6) allow flow in one direction, either from the inside of the drill string to the annulus or from the annulus to the inside of the drill string (refer to paragraph 0036). 
However, Dolman et al. is silent to the annular valve being a one-way valve. 
Vasques et al. disclose a one-way valve (17, fig. 6) arranged in the tubular metal part (7) controlling the inlet of fluid from the inside of the well tubular structure so that the fluid is allowed to flow into the space but not out of the space during expansion (refer to paragraph 0119). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve sub of Dolman et al. to with a one-way valve, as taught by Vasques et al. for allowing fluid to flow in one direction from the inside of the drill string to the annulus. 
However, the combination of Dolman et al. and Vasques et al. is silent to determine if the fluid pressure within the central bore rises a first threshold amount over a second threshold time and if a pressure difference between the fluid pressure within the central bore and fluid pressure within the annulus is above a third threshold amount, and signal the annular vent to open based upon a determination that the fluid pressure within the central bore rises to the first threshold amount over the second threshold time  pressure difference between the fluid pressure within the central bore and fluid pressure within the annulus is above the third threshold amount.
Zhan et al., as previously discussed, disclose an electronics (16, fig. 1) disposed in a wellbore tubing string (14, fig. 1) and receives measured data from upper and lower sensor (80, 90, refer to paragraph 0050). The electronics (16) monitor chamber (60) pressure sensor (80) to determine when the chamber pressure exceeds a predetermined pressure threshold and when this threshold crossing is detected, the electronics actuates bottom valve (50) to close, isolating the chamber from the formation (refer to paragraph 0067). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Dolman et al., Vasques et al., and Zhan et al. before him or her, to include if the fluid pressure within the central bore rises a first threshold amount over a second threshold time and if a pressure difference between the fluid pressure within the central bore and fluid pressure within the annulus is above a third threshold amount, and signal the annular vent to open based upon a determination that the fluid pressure within the central bore rises to the first threshold amount over the second threshold time and the pressure difference between the fluid pressure within the central bore and fluid pressure within the annulus is above the third threshold amount, for the predictable result of facilitating automatic reduction of fluid pressure within the bore of the drilling string. 
Regarding claim 15-17, the combination of Dolman et al., Vasques et al., and Zhan et al. disclose all the features of this claim as applied to claim 14; Dolman et al. 
However, the combination appear to be silent to the processor signaling the annular vent to close if the pressure difference falls below a fourth threshold amount, wherein the processor signals the annular vent to close if the fluid 5 pressure within the drill string falls below a fifth threshold amount, wherein the first threshold, the second threshold, and the third threshold are programmable.  10  
It would have been obvious because one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Dolman et al., Vasques et al., and Zhan et al. before him or her to have the processor signaling the annular vent to close if the pressure difference falls below a fourth threshold amount, wherein the processor signals the annular vent to close if the fluid 5 pressure within the drill string falls below a fifth threshold amount, wherein the first threshold, the second threshold, and the third threshold are programmable, for the purpose of design optimization to facilitate automatic control and reduction of fluid pressure within the bore of the drilling string during drilling operations. 
Regarding claim 18, Dolman et al. disclose a system (see fig. 2) of preventing unintentional deployment of a pressure sensitive tool (such as an underreammer: refer to paragraph 0002), comprising: a pressure sensitive tool (underreamer); and a safeguard sub (6; refer to paragraph 0037) coupled to the pressure sensitive tool (see fig. 1), the safeguard sub (6) comprising: an internal pressure sensor (25b, fig. 2) to measure fluid pressure within a drillstring (9; see fig. 1 and refer to paragraph 0037);

Dolman et al. further disclose the the packoff prevention sub/valve sub (6) allow flow in one direction, either from the inside of the drill string to the annulus or from the annulus to the inside of the drill string (refer to paragraph 0036). 
However, Dolman et al. is silent to the annular valve being a one-way valve. 
Vasques et al., as previously discussed, disclose a one-way valve (17, fig. 6) arranged in the tubular metal part (7) controlling the inlet of fluid from the inside of the well tubular structure so that the fluid is allowed to flow into the space but not out of the space during expansion (refer to paragraph 0119). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve sub of Dolman et al. to with a one-way valve, as taught by Vasques et al. for allowing fluid to flow in one direction from the inside of the drill string to the annulus. 

Zhan et al. disclose an electronics (16, fig. 1) disposed in a wellbore tubing string (14, fig. 1) and receives measured data from upper and lower sensor (80, 90, refer to paragraph 0050). The electronics (16) monitor chamber (60) pressure sensor (80) to determine when the chamber pressure exceeds a predetermined pressure threshold and when this threshold crossing is detected, the electronics actuates bottom valve (50) to close, isolating the chamber from the formation (refer to paragraph 0067). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dolman et al. and Vasques et al. to include determine if the fluid pressure within the drillstring rises determine if the fluid pressure within the central bore rises a first threshold amount over a second threshold time, and signal the annular vent to open if the fluid pressure within the central bore rises the first threshold amount over the second threshold time, as taught by Zhan et al. for the predictable result of facilitating automatic reduction of fluid pressure within the bore of the drilling string. 


Regarding claim 20, the combination of Dolman et al., Vasques et al., and Zhan et al. disclose all the features of this claim as applied to claim 18; however, the combination fail to disclose the first threshold is less than the pressure at which the 25pressure sensitive tool deploys.
It would have been obvious because one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Dolman et al., Vasques et al., and Zhan et al. before him or her to have the first threshold is less than the pressure at which the 25pressure sensitive tool deploys, for the purpose of design optimization to facilitate automatic control and reduction of fluid pressure within the bore of the drilling string during drilling operations. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, 14, and 18 have been considered but are moot because the new ground of rejection does not rely to at least one of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See new grounds of rejection in view of Vasques et al. (U.S. 2016/0273298A1) and Zhan et al. (U.S. 2007/0162235A1) above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/Examiner, Art Unit 3672